DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 4/7/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (USPN 4,413,904) in view of Singer et al (CN 10989126 A).
With respect to claim 1, Hamada et al disclose: An unmanned aerial vehicle ranging method [ the sole figure show a device that performs ranging ], applied to an unmanned aerial vehicle provided with a light ray transmitting module [ taught by light emitting diode (23) ] and a light ray receiving module [ taught by light receiving diode (25) ], wherein the  method comprises: controlling the light ray transmitting module to transmit, to a ground, a first modulated light whose frequency is a first modulation frequency [ taught by column 6, lines 16-18 ], acquiring a first phase deviation between a first modulated light received by the light ray receiving module and the first modulated light transmitted by the light ray transmitting module, and calculating a first to-ground distance of the unmanned aerial vehicle according to the first phase deviation and the first modulation frequency [ taught by the device of the sole figure operating in accordance with column 1, lines 10-16 ]; controlling the light ray receiving module to transmit, to the ground, a second modulated light whose frequency is a second modulation frequency [ taught by column 6, lines 16-18 ], acquiring a second phase deviation between a second modulated light received by the light ray receiving module and the second modulated light transmitted by the light ray transmitting module, and calculating a second to-ground distance of the unmanned aerial vehicle according to the second phase deviation and the second modulation frequency [ taught by the device of the sole figure operating in accordance with column 1, lines 10-16 ]; and calculating a final to-ground distance of the unmanned aerial vehicle according to the first to-ground distance and the second to-ground distance [ taught by column 9, line 23 to column 12, line 16 ].
Claim 1 differs from Hamada et al by using the method disclosed to measure distance to ground from an unmanned aerial vehicle (UAV).
Singer et al teaches that is was known before the time of filing of the present application to have used FM laser radar to measure a 3D point cloud around a UAV. Page 6 of the provided translations states, “…In some embodiments, the present inventive concept frequency modulation laser radar is integrated to the vehicle auxiliary system. In such an embodiment, frequency modulation laser radar can be integrated into or mounted on the mobile vehicle (e.g., ground vehicle, aircraft, unmanned aerial vehicles [ bolding added ] and/or ship) on or in the mobile traffic tool). For example, the signal processing unit 105 be located between the signal and processing unit and the necessary impact resistance and vibration mount provides sufficient space of position, and the plurality of optical heads may be distributed in an appropriate position of the vehicle outside (or optical inlet at least to the external around). In such an embodiment, FM laser radar can provide spatial data and position of the reflecting object in the scanning range of frequency modulation laser radar system and/or speed. scanning such a range may represent the plane and/or volume, depending on the configuration of the FM laser radar system. such data can be represented as cloud, wherein each point represents at least 2D or 3D space coordinate relative to the reflecting object…”
Therefore, using the method of Hamada et al in a UAV would have been obvious because Singer et al establishes this as a known application of FM laser radars.
Claim 8 is rejected by the combination of Hamada et al (USPN 4,413,904) in view of Singer et al (CN 10989126 A), as applied to claim 1 above.
  Claims 15 and 16 are rejected by the combination of Hamada et al (USPN 4,413,904) in view of Singer et al (CN 10989126 A), as applied to claim 1 above. Using a processor and memory with stored instructions to perform the method steps of claim 1 would have been suggested to a skilled artisan by the processing control unit (2) disclosed by Hamada et al.
With respect to claims 2 and 9, Hamada et al discloses: The unmanned aerial vehicle ranging method according to claim 1, wherein the method further comprises: pre-acquiring a plurality of modulated lights corresponding to a plurality of modulation frequencies that are changed in gradient, and calculating and storing a measurement range of the modulated lights corresponding to the plurality of modulation frequencies.
The subject matter above is taught by the modulation wavelengths of 20m, 4km and 4.17km set forth by column 6, lines 16-22.
With respect to claims 6 and 13, Hamada et al disclose: The unmanned aerial vehicle ranging method according to claim 1, wherein the method further comprises: controlling the light ray receiving module to transmit, to the ground, a third modulated light whose frequency is a third modulation frequency [ taught by using the modulation frequency corresponding to the 4.17km wavelength ], acquiring a third phase deviation between a third modulated light received by the light ray receiving module and the third modulated light transmitted by the light ray transmitting module, and calculating a third to-ground distance of the unmanned serial vehicle according to the third phase deviation and the third modulation frequency [ taught by the device of the sole figure operating in accordance with column 1, lines 10-16 ]; and calculating a final to-ground distance of the unmanned aerial vehicle according to the first to-ground distance, the second to-ground distance and the third to-ground distance [ taught by column 9, line 23 to column 12, line 16 ].
Allowable Subject Matter
Claims 3-5, 7, 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645